PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,880,599
Issue Date: December 29, 2020
Application No. 15/534,957
Filed: June 09, 2017
For: MEDIA SYSTEM ANALYSIS AND CONTROL

:
:
:	NOTICE
:
:
:

This is a Notice regarding the renewed request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed April 27, 2021.

There is no indication that the request is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Sean S. Wooden appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party in whose behalf he or she acts.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

Applicant states “Our records show that the PTO previously charged our deposit account $2,000.00 for the September 10, 2020, deficiency response and charged $2,250.00 for the January 15, 2021 deficiency response. In view of these charges and the total deficiency above, Applicants hereby request that a credit of $2,200.00 be charged to Deposit Account No. 50-1710.”

Office records indicate that the $2,000.00 submitted on September 18, 2020 was for consideration of a petition under 37 CFR 1.137(a). As such, this fee cannot be applied towards the present request under 37 CFR 1.28(c). However, the deficiency fee payment of $2,250.00, submitted on January 15, 2021, is the incorrect deficiency amount and has been credited back to the deposit account. Therefore, the correct deficiency amount of $2,030.00, which was originally requested on September 10, 2020 and supplied in the present renewed request has been charged to the listed deposit account. 

Inquiries related to this communication should be directed to Jamice Brantley at (571) 272-3814. 



/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions